Case: 21-60001     Document: 00516323524         Page: 1     Date Filed: 05/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 18, 2022
                                  No. 21-60001                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Willy Enoch Mboba,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 564 010


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Willy Enoch Mboba, a native and citizen of the Democratic Republic
   of Congo (DRC), petitions for review of a decision of the Board of
   Immigration Appeals (BIA) dismissing his appeal from a decision of the
   Immigration Judge (IJ) concluding that he was not credible and denying his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60001      Document: 00516323524           Page: 2    Date Filed: 05/18/2022




                                     No. 21-60001


   application for asylum, withholding of removal, and relief under the
   Convention Against Torture.
          Now, he argues that he is eligible for asylum and withholding because
   he was persecuted in the DRC due to his political opinion and has a well-
   founded fear of future persecution were he to return.             He does not
   meaningfully challenge the credibility determination, which is dispositive of
   his asylum and withholding claims, and thus has abandoned any challenge he
   may have had to it. See Jaco v. Garland, 24 F. 4th 395, 401 n.1 (5th Cir. 2021);
   Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994). His failure to present any
   argument concerning the disposition of his CAT claim likewise results in the
   abandonment of this claim. See Jaco, 24 F. 4th at 401 n.1. Insofar as he raises
   an ineffective assistance of counsel claim, this court lacks jurisdiction over it
   because it was not exhausted. See Martinez-Guevara v. Garland, 27 F.4th 353,
   360 (5th Cir. 2022); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8
   U.S.C. § 1252(d)(1). The petition for review is DENIED in part and
   DISMISSED in part for want of jurisdiction.




                                          2